Exhibit 10.1

 

Execution

 

MICRON TECHNOLOGY, INC.

 

$1,250,000,000

 

7.500% SENIOR SECURED NOTES DUE 2023

 

PURCHASE AGREEMENT

 

April 14, 2016

 

--------------------------------------------------------------------------------


 

April 14, 2016

 

Morgan Stanley & Co. LLC

Citigroup Global Markets Inc.

HSBC Securities (USA) Inc.

J.P. Morgan Securities LLC

 

c/o          Morgan Stanley & Co. LLC

1585 Broadway,

New York, New York 10036

 

Ladies and Gentlemen:

 

Micron Technology, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several purchasers named in Schedule I hereto (the
“Initial Purchasers”) $1,250 million principal amount of its 7.500% Senior
Secured Notes due 2023 (the “Notes”), to be issued pursuant to the provisions of
an Indenture to be entered into on or prior to the Closing Date (as hereinafter
defined) and dated as of April 26, 2016 (the “Indenture”), between the Company,
the Guarantors (as defined below) and U.S. Bank National Association, as Trustee
(the “Trustee”).

 

The Notes will be guaranteed (the “Guarantees” and, together with the Notes, the
“Securities”), jointly and severally, on a senior secured basis (i) by each of
the entities listed on Schedule IV hereto and (ii) any other subsidiary of the
Company formed or acquired after the Closing Date that is required to provide
or, at the Company’s election, provides an additional guarantee in accordance
with the terms of the Indenture, and their respective successors and assigns,
pursuant to their respective guarantees (collectively, the “Guarantors”).

 

The Securities will be secured equally and ratably by continuing first priority
security interests (subject to Permitted Liens and liens not prohibited by the
Indenture) in substantially all of the tangible and intangible assets of the
Company and the Guarantors, whether now owned or hereafter acquired or arising,
subject to certain exceptions (the “Collateral”).

 

The Collateral shall be described in the Security Documents.  The terms
“Collateral Agent,” “New Credit Facility,” “Permitted Liens” and “Security
Documents” and as used herein shall have the meaning given to such term in the
Indenture.  This Agreement, the Securities, the Indenture (including the
Guarantee set forth therein) and the Security Documents are collectively
referred to herein as the “Transaction Documents.”

 

The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”).

 

--------------------------------------------------------------------------------


 

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum dated April 14, 2016 (the “Preliminary
Memorandum”) and will prepare a final offering memorandum (the “Final
Memorandum”) including or incorporating by reference a description of the terms
of the Securities, the terms of the offering and a description of the Company. 
For purposes of this Agreement, “Additional Written Offering Communication”
means any written communication (as defined in Rule 405 under the Securities
Act) that constitutes an offer to sell or a solicitation of an offer to buy the
Securities other than the Preliminary Memorandum or the Final Memorandum, and
“Time of Sale Memorandum” means the Preliminary Memorandum together with the
Additional Written Offering Communications, if any, each identified in Schedule
II hereto, and as described on such Schedule.  As used herein, the terms
Preliminary Memorandum, Time of Sale Memorandum and Final Memorandum shall
include the documents, if any, incorporated by reference therein on the date
hereof, in each case, to the extent and in the manner contemplated thereby.  The
terms “supplement”, “amendment” and “amend” as used herein with respect to the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
Additional Written Offering Communication shall include all documents
subsequently filed by the Company with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.

 

1.             Representations and Warranties.  The Company and each of the
Guarantors, jointly and severally, represent and warrant to, and agree with, you
that:

 

(a)           (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in the Preliminary Memorandum, the
Time of Sale Memorandum or the Final Memorandum complied or will comply when so
filed in all material respects with the Exchange Act and the applicable
rules and regulations of the Commission thereunder, (ii) the Time of Sale
Memorandum does not, and at the time of each sale of the Securities in
connection with the offering when the Final Memorandum is not yet available to
prospective purchasers and at the Closing Date (as defined in Section 4), the
Time of Sale Memorandum, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, (iii) the
Preliminary Memorandum does not contain and the Final Memorandum, in the form
used by the Initial Purchasers to confirm sales and on the Closing Date, will
not contain any untrue statement of a material fact or

 

2

--------------------------------------------------------------------------------


 

omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
that the representations and warranties set forth in this paragraph do not apply
to statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum based upon information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through you expressly for use therein.

 

(b)           Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, and electronic road shows, if any, furnished
to you before first use, neither the Company nor any Guarantor has prepared,
used or referred to, and will not, without your prior consent, prepare, use or
refer to, any Additional Written Offering Communication.

 

(c)           Each of the Company and the Guarantors has been duly incorporated,
is validly existing as a corporation under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the Time of Sale Memorandum and is duly
qualified to transact business (i) in each jurisdiction identified on Schedule
III hereto and (ii) in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except, in the
case of clause (ii), where the failure to be so qualified, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  The Company is in good standing in each jurisdiction identified on
Schedule III hereto and each Guarantor is in good standing in its jurisdiction
of incorporation.

 

(d)           This Agreement has been duly authorized, executed and delivered by
the Company and each of the Guarantors.

 

(e)           Each of the Security Documents has been duly authorized by the
Company and each of the Guarantors, to the extent a party thereto, and with
respect to each of the Security Documents required to be executed and delivered
on (i) the Closing Date, each of such Security Documents will be duly executed
and delivered by the Company and each of the Guarantors, to the extent a party
thereto, on the Closing Date and (ii) a date subsequent to the Closing Date,
each of such Security Documents will be duly executed and delivered by the
Company and each of the Guarantors, to the extent a party thereto, on the
delivery date specified in such Security Document or the Indenture, as
applicable, and, when each Security Document is duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company and of each the Guarantors,
to the extent a party thereto, enforceable against the Company and each of the
Guarantors, to the extent a party thereto, in accordance with its terms, subject
to the Enforceability Exceptions (as defined below).

 

3

--------------------------------------------------------------------------------


 

(f)            The Company has an authorized capitalization as set forth in the
Time of Sale Memorandum, and all of the shares of Common Stock outstanding prior
to the issuance of the Securities have been duly authorized and are validly
issued, fully paid and non-assessable.

 

(g)           The Notes have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement (assuming due authentication by the Trustee in the manner described in
the Indenture), will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and equitable principles of general applicability,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity) (collectively, the “Enforceability Exceptions”), and will be entitled to
the benefits of the Indenture. The Guarantees have been duly authorized by each
of the Guarantors and, when the Indenture has been executed and delivered by
each of the Guarantors and the other parties thereto and the Notes have been
duly executed, authenticated, issued and delivered as provided in the Indenture
and paid for as provided herein, the Guarantees will be valid and legally
binding obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

(h)           The Indenture has been duly authorized and, when executed and
delivered by the Company and each of the Guarantors, assuming the due
authorization, execution and delivery thereof by the other parties thereto, is a
valid and binding agreement of, the Company and each of the Guarantors,
enforceable against the Company and each of the Guarantors in accordance with
its terms, subject to the Enforceability Exceptions, and the Securities and the
Indenture will conform in all material respects to the descriptions thereof in
the Time of Sale Memorandum and the Final Memorandum.

 

(i)            The Collateral conforms in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.

 

4

--------------------------------------------------------------------------------


 

(i)        Upon execution and delivery of each of the Security Documents that
creates a security interest in the Collateral, each of such Security Documents
will be effective to create in favor of the Collateral Agent, for the benefit of
the Collateral Agent, the Trustee and the holders of the Securities, valid and
enforceable security interests in all of the grantors’ right, title and interest
in the Collateral.

 

(ii)       Upon (A) in the case of Collateral in which a security interest may
be perfected by filing a financing statement under the Uniform Commercial Code
of any jurisdiction, the filing of financing statements naming each grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the applicable filing offices, (B) in the case of instruments,
chattel paper, negotiable documents and certificated securities, the earlier of
the delivery thereof to the Collateral Agent (or its agent, designee or bailee)
and the filing of the financing statements referred to in clause (A), (C) in the
case of U.S. registered intellectual property that is part of the intellectual
property Collateral, the completion of the filing, registration and recording of
fully executed agreements in accordance with the Security Documents in the
United States Patent and Trademark Office or as applicable in the United States
Copyright Office, and/or (D) in the case of Mortgaged Property (as defined in
the Indenture), upon the delivery to the Collateral Agent of counterparts of a
Mortgage (as defined in the Indenture) with respect to each Mortgaged Property,
duly executed and delivered by the record title holder of such Mortgaged
Property, and the filing or recordation of such Mortgages in the appropriate
jurisdictions, the security interests to the extent granted pursuant to the
Security Documents will constitute legal and valid perfected security interests
in the Collateral in favor of the Collateral Agent, for the benefit of the
Collateral Agent, the Trustee and the holders of the Notes, as collateral
security for the Notes Obligations (as defined in Indenture), and such security
interests will be superior to and prior to all other liens on the Collateral
other than Permitted Liens and liens not prohibited by the Indenture.

 

(iii)      Each of the Company and the Guarantors has rights in or has the power
and authority to grant liens in the Collateral granted by it, free and clear of
any liens other than the Permitted Liens and liens not prohibited by the
Indenture.

 

(j)            The execution and delivery by the Company and each of the
Guarantors of, and the performance by the Company and each of the Guarantors of
its obligations under, each of the Transaction Documents to which it is a party
(including but not limited to, the filing of any applicable financing statements
and the grant and perfection of liens and security interests in the Collateral
pursuant to the Security Documents) will not

 

5

--------------------------------------------------------------------------------


 

conflict with or result in a breach of or violation of any of the terms or
provisions of or constitute a default under any agreement or other instrument
binding upon the Company or any of its subsidiaries, except where such breach,
violation or default would not have a Material Adverse Effect on the Company’s
and the Guarantors’ ability, individually and collectively, to perform its and
their obligations under the Transaction Documents to which it is a party, nor
will such action result in any violation of (i) the provisions of the
Certificate of Incorporation or By-laws of the Company or the certificate of
incorporation or by-laws (or other organizational documents) of such Guarantor
or (ii) any judgment, order or decree of any governmental body, agency or court
having jurisdiction over the Company or any of its subsidiaries or, to the
Company’s and each Guarantor’s knowledge, any applicable statute, except in the
case of (ii) above, where such violation would not have a Material Adverse
Effect on the Company’s and the Guarantors’ ability, individually and
collectively, to perform its and their obligations under the Transaction
Documents to which it is a party; and no consent, approval, authorization or
order of, or qualification with, any governmental body or agency is required for
the performance by the Company or the Guarantors of its and their obligations
under the Transaction Documents to which it is a party (including but not
limited to, the filing of any applicable financing statements and the grant and
perfection of liens and security interests in the Collateral pursuant to the
Security Documents), except for those that have been, or will have been prior to
the Closing Date, obtained, such as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Securities, except, where the failure to obtain such consents, individually or
in the aggregate, would not have a Material Adverse Effect on the offering of
the Securities.

 

(k)           There has not occurred any material adverse change, or any
development that could reasonably be expected to cause a prospective material
adverse change, in the condition, financial or otherwise, or in the earnings,
business or operations of the Company and its subsidiaries, taken as a whole,
from that set forth in the Time of Sale Memorandum.

 

(l)            Other than as set forth in the Time of Sale Memorandum, (i) there
are no legal or governmental proceedings pending to which the Company or any of
its subsidiaries is a party or to which any of the properties of the Company or
any of its subsidiaries is subject which would individually or in the aggregate
reasonably be expected to have a material adverse effect on the business,
properties, financial condition or results of operation of the Company and its
subsidiaries taken as a whole (“Material Adverse Effect”); and (ii) to the
Company’s knowledge, no such proceedings are threatened by governmental
authorities or by others.

 

6

--------------------------------------------------------------------------------


 

(m)          The Company and its subsidiaries have obtained any permits,
consents and authorizations required to be obtained by them under laws or
regulations relating to the protection of the environment or concerning the
handling, storage, disposal or discharge of toxic materials (collectively
“Environmental Laws”), and any such permits, consents and authorizations remain
in full force and effect.  The Company and its subsidiaries are in compliance
with the Environmental Laws in all material respects, and there is no pending
or, to the Company’s knowledge, threatened, action or proceeding against the
Company and its subsidiaries alleging violations of the Environmental Laws.

 

(n)           The Company and its subsidiaries own or possess or can acquire on
commercially reasonable terms adequate licenses or other rights to use all
patents, trademarks, service marks, trade names, copyrights, mask work rights,
technology and knowhow necessary to conduct the business now or proposed to be
conducted by the Company and its subsidiaries as described in the Time of Sale
Memorandum, except where the failure to own, possess or acquire such rights
would not reasonably be expected to have a Material Adverse Effect, and except
as disclosed in the Time of Sale Memorandum, the Company has not received any
notice of infringement of or conflict with (and knows of no such infringement of
or conflict with) asserted rights of others with respect to any patents,
trademarks, service marks, trade names, copyrights, mask work rights or know how
that would be reasonably likely to result in a Material Adverse Effect upon the
Company and its subsidiaries.

 

(o)           Neither the Company nor, to the knowledge of the Company, any
affiliate (as defined in Rule 501(b) of Regulation D under the Securities Act,
an “Affiliate”) of the Company has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy, or otherwise negotiated in respect
of, any security (as defined in the Securities Act) that is or will be
integrated with the sale of the Securities in a manner that would require the
registration under the Securities Act of the Securities or (ii) offered,
solicited offers to buy or sold the Securities by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act.

 

(p)           None of the Company, its Affiliates or any person acting on its or
their behalf has engaged or will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities and the Company and
its Affiliates and any person acting on its or their behalf have complied and
will comply with the offering restrictions requirement of Regulation S, except
no representation, warranty or agreement is made by the Company in this
paragraph with respect to the Initial Purchasers, their Affiliates or any person
acting on their behalf.

 

7

--------------------------------------------------------------------------------


 

(q)           The statements set forth in each of the Time of Sale Memorandum
and the Final Memorandum under the caption “Description of Notes,” insofar as
they purport to constitute a summary of the terms of the Transaction Documents,
fairly summarize such terms in all material respects.

 

(r)            Assuming the accuracy of the representations and warranties of
the Initial Purchasers herein, it is not necessary in connection with the offer,
sale and delivery of the Securities to the Initial Purchasers in the manner
contemplated by this Agreement to register the Securities under the Securities
Act or to qualify the Indentures under the Trust Indenture Act of 1939, as
amended.

 

(s)            The Securities satisfy the requirements set forth in
Rule 144A(d)(3) under the Securities Act.

 

(t)            PricewaterhouseCoopers LLP, who have audited certain financial
statements of the Company and its subsidiaries, and have audited the Company’s
internal control over financial reporting, are the independent registered public
accounting firm for the Company as required by the Securities Act and the
rules and regulations of the Commission thereunder.

 

(u)           The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with accounting principles generally
accepted in the United States of America.  The Company maintains internal
accounting controls sufficient to provide reasonable assurance that interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in each of the Preliminary Memorandum, the Time of Sale Memorandum and
the Final Memorandum is prepared in accordance with the Commission’s rules and
guidelines applicable thereto. Except as disclosed in the Time of Sale
Memorandum, the Company’s internal control over financial reporting and the
Company’s internal control over financial reporting was effective as of
September 3, 2015 and the Company is not aware of any material weaknesses in its
internal control over financial reporting.

 

(v)           Except as disclosed in the Time of Sale Memorandum, since the date
of the latest audited financial statements included or incorporated by reference
in the Time of Sale Memorandum, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

8

--------------------------------------------------------------------------------


 

(w)          The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures were effective as of the quarter ended March 3, 2016.

 

(x)           The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
each of the Preliminary Memorandum, the Time of Sale Memorandum and the Final
Memorandum is accurate.

 

(y)           Neither the Company nor any of its subsidiaries, nor any director
or officer, nor, to the Company’s knowledge, any affiliate, employee, agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

 

(z)           The operations of the Company and its subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

9

--------------------------------------------------------------------------------


 

(aa)         (i)  Neither the Company nor any of its subsidiaries, nor any
director, officer, or employee thereof, is an individual or entity (“Person”)
that is, or is owned or controlled by a Person that is:

 

(A)          the subject of any sanctions (“Sanctions”) administered or enforced
by the U.S. Department of Treasury’s Office of Foreign Assets Control, the
United Nations Security Council, the European Union or Her Majesty’s Treasury,
nor

 

(B)          located, organized or resident in a country or territory that is
the subject of Sanctions (including, without limitation, Crimea, Cuba, Iran,
Libya, North Korea, Sudan and Syria).

 

(ii)       The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

 

(A)          to fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or

 

(B)          in any other manner that will result in a violation of Sanctions by
any Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii)      For the past 3 years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

 

(bb)         The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in each of the Preliminary Memorandum, the
Time of Sale Memorandum and the Final Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

2.             Agreements to Sell and Purchase.  The Company hereby agrees to
sell to the several Initial Purchasers, and each Initial Purchaser, upon the
basis of the representations and warranties herein contained, but subject to the
conditions

 

10

--------------------------------------------------------------------------------


 

hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amounts of Securities set forth in Schedule I
hereto opposite its name at a purchase price of 99.25% of the principal amount
thereof (the “Purchase Price”), plus, accrued interest, if any, from April 26,
2016 to the Closing Date.

 

3.             Terms of Offering.  You have advised the Company that the Initial
Purchasers will make an offering of the Securities purchased by the Initial
Purchasers hereunder as soon as practicable after this Agreement is entered into
as in your judgment is advisable.

 

4.             Payment and Delivery.  Payment for the Securities shall be made
to the Company in Federal or other funds immediately available to the account
specified by the Company to you at the office of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, 650 Page Mill Road, Palo Alto, California, at
approximately 7:00 a.m., California time, on April 26, 2016, or at such other
time on the same or such other date, not later than the fifth business day
thereafter, as may be mutually agreed in writing by you and the Company.  The
time and date of such payment are hereinafter referred to as the “Closing Date.”

 

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date.  The
Securities shall be delivered to you on the Closing Date for the respective
accounts of the several Initial Purchasers, with any transfer taxes payable in
connection with the transfer of the Securities to the Initial Purchasers duly
paid, against payment of the Purchase Price therefor.

 

5.             Conditions to the Initial Purchasers’ Obligations.  The several
obligations of the Initial Purchasers to purchase and pay for the Securities on
the Closing Date are subject to the following conditions:

 

(a)           Subsequent to the execution and delivery of this Agreement and
prior to the Closing Date:

 

(i)        there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the debt securities of the Company by any “nationally
recognized statistical rating organization,” as such term is defined in
Section 3(a)(62) of the Exchange Act; and

 

(ii)       there shall not have occurred any material change, or any development
involving a prospective Material Adverse Effect, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken

 

11

--------------------------------------------------------------------------------


 

as a whole, from that set forth in the Time of Sale Memorandum that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.

 

(b)           The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by the chief executive officer or
the chief financial officer of the Company, to the effect set forth in
Section 5(a)(i) and to the effect that the representations and warranties of the
Company and the Guarantors contained in this Agreement are (i) true and correct
in all material respects (other than representations and warranties qualified by
materiality, in which case such representations shall be true and correct in all
respects) as of the Closing Date with the same effect as if made on such
delivery date, (ii) that the Company and each of the Guarantors has complied in
all material respects with all of the agreements and satisfied all of the
conditions on its part to be performed or satisfied hereunder on or before the
Closing Date, and (iii) since the date of the most recent financial statements
included in the Time of Sale Memorandum, there has been no material adverse
change in the financial condition, earnings, business or properties of the
Company and its subsidiaries, taken as a whole, except as set forth or
contemplated in the Time of Sale Memorandum.

 

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

(c)           The Initial Purchasers shall have received on the Closing Date an
opinion of Wilson Sonsini Goodrich & Rosati, Professional Corporation, outside
counsel for the Company, dated the Closing Date, to the effect set forth in
Exhibit A.  Such opinion shall be rendered to the Initial Purchasers at the
request of the Company and shall so state therein.

 

(d)           The Initial Purchasers shall have received on the Closing Date an
opinion of Stoel Rives LLP, outside counsel for the Guarantor, dated the Closing
Date, to the effect set forth in Exhibit B. Such opinion shall be rendered to
the Initial Purchasers at the request of the Company and shall so state therein.

 

(e)           The Initial Purchasers shall have received on the Closing Date an
opinion of Joel L. Poppen, the Company’s General Counsel, dated the Closing
Date, to the effect set forth in Exhibit C.

 

(f)            The Initial Purchasers shall have received on the Closing Date an
opinion of Simpson Thacher & Bartlett LLP, counsel for the Initial Purchasers,
dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers.

 

12

--------------------------------------------------------------------------------


 

(g)           The Initial Purchasers shall have received on each of the date
hereof and the Closing Date a letter, dated the date hereof or the Closing Date,
as applicable, in form and substance satisfactory to the Initial Purchasers,
from PricewaterhouseCoopers LLP, independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Time of Sale Memorandum and the Final Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off date” not earlier than
April 22, 2016.

 

(h)           Prior to the Closing Date, the Company shall have received all
waivers or consents under any agreement or other instrument binding upon the
Company or any of its subsidiaries, including any indentures, mortgage, deed of
trust, loan agreement, stockholder agreement or other agreement that is material
to the Company and its subsidiaries, taken as a whole, that are necessary for
the issuance of the Securities and the performance by the Company of its
obligations under the Transaction Documents.

 

(i)            Each of the Security Documents required to be executed and
delivered on the Closing Date shall have been duly executed and delivered by the
parties thereto.  Each other document or instrument (in each case, in a form and
substance reasonably satisfactory to the Initial Purchasers) required to cause
the Securities and the Guarantees to be secured by liens on the Collateral, in
each case to the extent and in the manner provided for in the Indenture and the
Security Documents, as described in the Time of Sale Memorandum and the Final
Memorandum, shall have been executed and delivered by the appropriate persons. 
The Initial Purchasers shall have received signed copies of such Security
Documents required to be executed and delivered on the Closing Date and each
other document or instrument required to cause the Securities and the Guarantees
to be secured by liens on the Collateral. The Initial Purchasers shall have also
received appropriate lien searches or equivalent reports or searches, each of a
recent date listing all effective financing statements, lien notices or
comparable documents that name the Company or any Guarantor as debtor and that
are filed in those jurisdictions in which the Company or any Guarantor is
organized and such other searches that the Initial Purchasers deem necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Liens and liens not
prohibited by the Indenture).

 

(j)            The Company shall have repaid in full in immediately available
funds and terminated all commitments under that certain Credit Agreement, dated
as of December 2, 2014 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time), by

 

13

--------------------------------------------------------------------------------


 

and among the Borrower, Micron Semiconductor Products, Inc., the guarantors
party thereto, HSBC Bank USA, N.A., as administrative agent, HSBC Bank USA, N.A.
and JPMorgan Chase Bank, N.A., as co-collateral agents, and the lenders party
thereto (the “ABL Credit Agreement”), terminated or released all liens and
security interests related to the ABL Credit Agreement and provided to the
Initial Purchasers a copy of the executed payoff letter related thereto (which
may be a copy of the payoff letter provided to the administrative agent under
the New Credit Facility).

 

6.             Covenants of the Company and the Guarantors.  The Company and
each of the Guarantors, jointly and severally, covenant with each Initial
Purchaser as follows:

 

(a)           To furnish to you in New York City, without charge, prior to 7:00
a.m., California time, on the business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(d) or (e), electronic
copies of the Time of Sale Memorandum, the Final Memorandum, any documents
incorporated by reference therein and any supplements and amendments thereto as
you may reasonably request.

 

(b)           Before amending or supplementing the Preliminary Memorandum, the
Time of Sale Memorandum or the Final Memorandum, to furnish to you a copy of
each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which you reasonably object, except as may be
required by applicable law.

 

(c)           To furnish to you a copy of each proposed Additional Written
Offering Communication to be prepared by or on behalf of, used by, or referred
to by the Company or any Guarantor and not to use or refer to any proposed
Additional Written Offering Communication to which you reasonably object.

 

(d)           If the Time of Sale Memorandum is being used to solicit offers to
buy the Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

 

14

--------------------------------------------------------------------------------


 

(e)           If, during such period after the date hereof and prior to the date
on which all of the Securities shall have been sold by the Initial Purchasers,
any event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers, either amendments or supplements to
the Final Memorandum so that the statements in the Final Memorandum as so
amended or supplemented will not, in the light of the circumstances when the
Final Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

 

(f)            To endeavor to qualify the Securities for offer and sale under
the securities or Blue Sky laws of such jurisdictions within the United States
and Canada as you shall reasonably request in writing prior to the Closing Date,
provided that in connection therewith neither the Company nor any Guarantor
shall not be required to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction or subject itself to taxation
in respect of doing business in any jurisdiction in which it is otherwise not so
subject.

 

(g)           Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including:  (i) the fees, disbursements and expenses of the Company’s and the
Guarantors’ counsel and the Company’s accountants in connection with the
issuance and sale of the Securities and all other fees or expenses in connection
with the preparation of the Preliminary Memorandum, the Time of Sale Memorandum,
the Final Memorandum, any Additional Written Offering Communication prepared by
or on behalf of, used by, or referred to by the Company or any Guarantor and any
amendments and supplements to any of the foregoing, including all printing costs
associated therewith, and the mailing and delivering of copies thereof to the
Initial Purchasers, in the quantities herein above specified, (ii) all costs and
expenses related to the transfer and delivery of the Securities to the Initial
Purchasers, including any transfer or other similar taxes payable thereon,
(iii) the cost of printing or producing any Blue Sky or legal investment
memorandum in connection with the offer and sale of the Securities under state
securities laws and all expenses in connection with the qualification of the
Securities for offer and sale under state securities laws as provided in
Section 6(f), including filing fees and the reasonable fees and disbursements of
counsel for the Initial Purchasers in connection with such qualification and in
connection

 

15

--------------------------------------------------------------------------------


 

with the Blue Sky or legal investment memorandum, (iv) any fees charged by
rating agencies for the rating of the Securities, (v) the fees and expenses, if
any, incurred in connection with the admission of the Securities for trading on
any appropriate market system, (vi) the costs and charges of the Trustee, the
Collateral Agent and any transfer agent, registrar or depositary, and the fees
and disbursements of counsel for the Trustee and the Collateral Agent in
connection with the Transaction Documents, (vii) the cost of the preparation,
issuance and delivery of the Securities, (viii) the costs and expenses of the
Company relating to investor presentations on any “road show” undertaken in
connection with the marketing of the offering of the Securities, including,
without limitation, expenses associated with the preparation or dissemination of
any electronic road show, expenses associated with production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company, travel
and lodging expenses of the representatives and officers of the Company and any
such consultants and the cost of any aircraft chartered in connection with the
road show, (ix) the document production charges and expenses associated with
printing the Transaction Documents, (x) the reasonable fees and expenses
incurred with respect to creating, documenting and perfecting the security
interests in the Collateral as contemplated by the Security Documents (including
the related reasonable fees and expenses of counsel to the Initial Purchasers in
connection therewith for all periods prior to and after the Closing Date) and
(xi) all other costs and expenses incident to the performance of the obligations
of the Company and the Guarantors hereunder for which provision is not otherwise
made in this Section.  It is understood, however, that except as provided in
this Section, Section 8, and the last paragraph of Section 10, the Initial
Purchasers will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Securities by them and any advertising expenses connected with any offers they
may make.

 

(h)           To use the net proceeds received by it from the sale of the
Securities pursuant to this Agreement in the manner specified in the Time of
Sale Memorandum under the caption “Use of Proceeds.”

 

(i)            Neither the Company nor its Affiliates will sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that could be integrated with the sale of the
Securities in a manner that would require the registration under the Securities
Act of the Securities.

 

(j)            Not to solicit any offer to buy or offer or sell the Securities
by means of any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

 

16

--------------------------------------------------------------------------------


 

(k)           While any of the Securities remain “restricted securities” within
the meaning of the Securities Act, to make available, upon request, to any
seller of such Securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.

 

(l)            None of the Company, its Affiliates or any person acting on its
or their behalf (other than the Initial Purchasers, their Affiliates or any
person acting on their behalf) will engage in any directed selling efforts (as
that term is defined in Regulation S) with respect to the Securities, and the
Company and its Affiliates and each person acting on its or their behalf (other
than the Initial Purchasers, their Affiliates or any person acting on their
behalf) will comply with the offering restrictions requirement of Regulation S.

 

(m)          During the period of one year after the Closing Date, the Company
will not, and will use its commercially reasonable efforts to not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that constitute “restricted securities” under Rule 144 that
have been reacquired by any of them.

 

(n)           Not to take any action prohibited by Regulation M under the
Exchange Act in connection with the distribution of the Securities contemplated
hereby.

 

(o)           Within the time periods specified in the Security Documents and
the Indenture, as applicable, the Company and the Guarantors shall execute and
deliver, furnish, file, register or record, or cause to be executed and
delivered, furnished, filed, registered or recorded, all such documents and
instruments (including, but not limited to, any financing statements and
Mortgages) required by the Security Documents and the Indenture to be executed
and delivered, furnished, filed, registered or recorded subsequent to the
Closing Date to cause the Securities and the Guarantees to be secured by liens
on the Collateral.

 

The Company and each Guarantor also agree that, without the prior written
consent of Morgan Stanley & Co. LLC on behalf of the Initial Purchasers, it will
not, during the period beginning on the date hereof and continuing to and
including the Closing Date, offer, sell, contract to sell or otherwise dispose
of any debt securities of the Company or any Guarantor or warrants to purchase
debt securities of the Company or any Guarantor substantially similar to the
Securities (other than the sale of the Securities under this Agreement).

 

17

--------------------------------------------------------------------------------


 

7.             Offering of Securities; Restrictions on Transfer.  (a) Each
Initial Purchaser, severally and not jointly, represents and warrants that such
Initial Purchaser is a qualified institutional buyer as defined in Rule 144A
under the Securities Act (a “QIB”). Each Initial Purchaser, severally and not
jointly, agrees with the Company that (i) it will not solicit offers for, or
offer or sell, such Securities by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act and (ii) it will solicit offers for such
Securities only from, and will offer such Securities only to, persons inside the
United States that it reasonably believes to be QIBs. In addition, each Initial
Purchaser, severally and not jointly, agrees with the Company that, in the case
of offers outside the United States, it will solicit offers for such Securities
only from, and will offer such Securities only to, persons other than U.S.
persons (“foreign purchasers,” which term shall include dealers or other
professional fiduciaries in the United States acting on a discretionary basis
for foreign beneficial owners (other than an estate or trust)) in reliance upon
Regulation S under the Securities Act that in purchasing such Securities are
deemed to have represented and agreed as provided in the Final Memorandum under
the caption “Transfer Restrictions”.

 

(b)           Each Initial Purchaser, severally and not jointly, represents,
warrants, and agrees (on behalf of itself, its Affiliates and any person acting
on its or their behalf) with respect to offers and sales outside the United
States that:

 

(i)        such Initial Purchaser understands that no action has been or will be
taken in any jurisdiction by the Company that would permit a public offering of
the Securities, or possession or distribution of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required;

 

(ii)       such Initial Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributes the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum or any such other material, in
all cases at its own expense; and

 

(iii)      the Securities have not been registered under the Securities Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Rule 144A under the
Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act;

 

18

--------------------------------------------------------------------------------


 

(iv)      such Initial Purchaser has offered the Securities and will offer and
sell the Securities (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
and the Closing, only in accordance with Rule 903 of Regulation S or as
otherwise permitted in Section 7(a); accordingly, neither such Initial
Purchaser, its Affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such Initial Purchaser,
its Affiliates and any such persons have complied and will comply with the
offering restrictions requirement of Regulation S;

 

(v)       such Initial Purchaser, in relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), has represented and agreed that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State it has not made and will not make an offer of Securities
to the public in that Relevant Member State, other than:

 

(A)          to any legal entity which is a qualified investor as defined in the
Prospectus Directive;

 

(B)          to fewer than 100 or, if the Relevant Member State has implemented
the relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of Morgan Stanley Co. LLC on behalf of the Initial Purchasers for any
such offer; or

 

(C)          in any other circumstances falling within Article 3(2) of the
Prospectus Directive, provided that no such offer of Securities shall require
the Company or any Initial Purchaser to publish a prospectus pursuant to
Article 3 of the Prospectus Directive or a supplemental prospectus pursuant to
Article 16 of the Prospectus Directive.

 

For the purposes of the above, the expression an “offer of Securities to the
public” in relation to any Securities in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe for the Securities, as the same may be varied
in that Member State by any measure implementing the Prospectus Directive in
that Member State, the

 

19

--------------------------------------------------------------------------------


 

expression “Prospectus Directive” means Directive 2003/71/EC (as amended,
including by Directive 2010/73/EU), and includes any relevant implementing
measure in the Relevant Member State;

 

(vi)      in the United Kingdom, the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum will be distributed only to, and will be
directed only at, persons who are “qualified investors” (as defined in the
Prospectus Directive) who are (i) persons having professional experience in
matters relating to investments falling within Article 19(5) of the Financial
Services and Markets Act 2000 (Financial Promotion) Order 2005 (the “Order”), or
(ii) high net worth entities falling within Article 49(2)(a) to (d) of the
Order, or (iii) persons to whom it would otherwise be lawful to distribute the
Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum;

 

(vii)     in Canada, the Securities will be sold only to purchasers purchasing,
or deemed to be purchasing, as principal that are accredited investors, as
defined in National Instrument 45-106 Prospectus Exemptions or subsection
73.3(1) of the Securities Act (Ontario), and are permitted clients, as defined
in National Instrument 31-103 Registration Requirements, Exemptions and Ongoing
Registrant Obligations. Pursuant to section 3A.3 of National Instrument 33-105
Underwriting Conflicts (NI 33-105), the initial purchasers are not required to
comply with the disclosure requirements of NI 33-105 regarding underwriter
conflicts of interest in connection with this offering; and

 

(viii)    such Initial Purchaser agrees that, at or prior to confirmation of
sales of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

 

20

--------------------------------------------------------------------------------


 

Terms used in this Section 7(b) have the meanings given to them by Regulation S.

 

8.             Indemnity and Contribution.  (a) The Company and each of the
Guarantors, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser, the directors, officers, employees and agents of the Initial
Purchasers and each person, if any, who controls any Initial Purchaser within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, and each affiliate of any Initial Purchaser within the meaning of
Rule 405 under the Securities Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Memorandum, the Time of Sale
Memorandum or any amendment or supplement thereto, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Company or any Guarantor, any “road show” as defined in Rule 433(h) under
the Securities Act (a “road show”) or the Final Memorandum or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through you expressly for use therein.

 

(b)           Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company and each of the Guarantors, each of the
Company’s and each Guarantor’s respective directors, officers, employees and
agents and each person, if any, who controls the Company or such Guarantor
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the foregoing indemnity from the Company
and each Guarantor to such Initial Purchaser, but only with reference to
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through you expressly for use in the
Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by or referred to by
the Company or any Guarantor, road show, or the Final Memorandum or any
amendment or supplement thereto, it being understood and agreed that the only
such information consists of the following paragraphs in the Preliminary
Memorandum and the Final Memorandum:  the first sentence of the fourth
paragraph, the fourth and fifth sentences of the eighth paragraph, the ninth
paragraph and the tenth paragraph under “Plan of Distribution” in the
Preliminary Memorandum and the Final Memorandum.

 

21

--------------------------------------------------------------------------------


 

(c)           In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Section 8(a) or 8(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing, but the omission so to notify the indemnifying
party shall not relieve it from any liability that it may have to any
indemnified party otherwise than under such subsection, and the indemnifying
party, upon request of the indemnified party, shall retain counsel reasonably
satisfactory to the indemnified party to represent the indemnified party and any
others the indemnifying party may designate in such proceeding and shall pay the
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them or (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action. It is understood that the indemnifying party shall not, in
respect of the legal expenses of any indemnified party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred. Such firm shall be designated in
writing by Morgan Stanley & Co. LLC, in the case of parties indemnified pursuant
to Section 8(a), and by the Company, in the case of parties indemnified pursuant
to Section 8(b). The indemnifying party shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and does not include a statement
as to or an admission of fault, culpability or a failure to act, by or on behalf
of any indemnified party.

 

22

--------------------------------------------------------------------------------


 

(d)           To the extent the indemnification provided for in Section 8(a) or
8(b) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other hand from the offering of the Securities or
(ii) if the allocation provided by clause 8(d)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 8(d)(i) above but also the relative
fault of the Company and the Guarantors on the one hand and of the Initial
Purchasers on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations.  The relative benefits received by the
Company and the Guarantors on the one hand and the Initial Purchasers on the
other hand in connection with the offering of the Securities shall be deemed to
be in the same respective proportions as the net proceeds from the offering of
the Securities (before deducting expenses) received by the Company and the
Guarantors and the total discounts and commissions received by the Initial
Purchasers bear to the aggregate offering price of the Securities.  The relative
fault of the Company and the Guarantors on the one hand and of the Initial
Purchasers on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantors or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Initial Purchasers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the respective principal amount of Securities they have purchased
hereunder, and not joint.

 

(e)           The Company and the Guarantors and the Initial Purchasers agree
that it would not be just or equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in Section 8(d).  The amount paid or payable by an indemnified party as a
result of the losses, claims, damages and liabilities referred to in
Section 8(d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount

 

23

--------------------------------------------------------------------------------


 

in excess of the amount by which the total price at which the Securities resold
by it in the initial placement of such Securities were offered to investors
exceeds the amount of any damages that such Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.

 

(f)            The indemnity and contribution provisions contained in this
Section 8 and the representations, warranties and other statements of the
Company and the Guarantors contained in this Agreement shall remain operative
and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of any Initial Purchaser,
any person controlling any Initial Purchaser or any affiliate of any Initial
Purchaser or by or on behalf of the Company or any Guarantor, the officers or
directors of the Company or any Guarantor or any person controlling the Company
or any Guarantor and (iii) acceptance of and payment for any of the Securities.

 

9.             Termination.  The Initial Purchasers may terminate this Agreement
by notice given by you to the Company, if after the execution and delivery of
this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Market,
the Chicago Board of Options Exchange, the Chicago Mercantile Exchange or the
Chicago Board of Trade, (ii) trading of any securities of the Company or any of
the Guarantors shall have been suspended on any exchange, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State or Idaho State authorities
or (v) there shall have occurred any outbreak or escalation of hostilities, or
any change in financial markets or any calamity or crisis that, in your
judgment, is material and adverse and that, singly or together with any other
event specified in this Section 9, makes it, in your judgment, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Securities on the
terms and in the manner contemplated in the Time of Sale Memorandum or the Final
Memorandum.

 

10.          Effectiveness; Defaulting Initial Purchasers.  This Agreement shall
become effective upon the execution and delivery hereof by the parties hereto.

 

24

--------------------------------------------------------------------------------


 

If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as you may
specify, to purchase the Securities that such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one ninth of such
principal amount of Securities without the written consent of such Initial
Purchaser.  If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one tenth of the
aggregate principal amount of Securities to be purchased on such date, and
arrangements satisfactory to you and the Company for the purchase of such
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or of the Company and the Guarantors.  In any such case either you or the
Company shall have the right to postpone the Closing Date, but in no event for
longer than seven days, in order that the required changes, if any, in the Time
of Sale Memorandum, the Final Memorandum or in any other documents or
arrangements may be effected.  Any action taken under this paragraph shall not
relieve any defaulting Initial Purchaser from liability in respect of any
default of such Initial Purchaser under this Agreement.

 

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company or the Guarantors
to comply with the terms or to fulfill any of the conditions of this Agreement,
or if for any reason the Company or any of the Guarantors shall be unable to
perform its obligations under this Agreement, the Company and the Guarantors
will reimburse the Initial Purchasers or such Initial Purchasers as have so
terminated this Agreement with respect to themselves, severally, for all out of
pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.

 

11.          Entire Agreement.  (a) This Agreement, together with any
contemporaneous written agreements and any prior written agreements (to the
extent not superseded by this Agreement) that relate to the offering of the
Securities, represents the entire agreement between the Company, the Guarantors
and the Initial Purchasers with respect to the preparation of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, the conduct of
the offering, and the purchase and sale of the Securities.

 

25

--------------------------------------------------------------------------------


 

(b)           The Company and each of the Guarantors acknowledge that in
connection with the offering of the Securities:  (i) the Initial Purchasers have
acted at arm’s length, are not agents of, and owe no fiduciary duties to, the
Company, any Guarantor or any other person, (ii) the Initial Purchasers owe the
Company and the Guarantors only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement) if any, and (iii) the Initial Purchasers may have interests that
differ from those of the Company and the Guarantors.  The Company and each
Guarantor waives to the full extent permitted by applicable law any claims it
may have against the Initial Purchasers arising from an alleged breach of
fiduciary duty in connection with the offering of the Securities.

 

12.          Counterparts.  This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

13.          Applicable Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.

 

14.          Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

 

15.          Notices.  All communications hereunder shall be in writing and
effective only upon receipt (a) if to the Initial Purchasers shall be delivered,
mailed or sent to you at: Morgan Stanley & Co. LLC, 1585 Broadway, New York, New
York 10036, Attention: High Yield Syndicate Desk, with a copy to the Legal
Department; Citigroup Global Markets Inc., 388 Greenwich Street, New York, New
York 10013 (fax: (646) 291-1469), Attention: General Counsel; HSBC Securities
(USA) Inc., 452 5th Avenue, New York, New York 10018 (fax: (646) 366-3204),
Attention: Transaction Management; and J.P. Morgan Securities LLC, 383 Madison
Avenue, New York, New York 10179 (fax: (212) 834-6081), Attention: Investment
Grade Syndicate Desk; with a copy to Simpson Thacher & Bartlett LLP, 2475
Hanover Street, Palo Alto, California 94304, Attention: William H. Hinman, Jr.
and Daniel N. Webb, Fax: (650) 251 5002; and (b) if to the Company or the
Guarantors shall be delivered, mailed or sent to Micron Technology, Inc., 8000
South Federal Way, Boise, Idaho 83716, Attention: General Counsel, Fax: (208)
368 4540, with a copy to Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 650 Page Mill Road, Palo Alto, California 94304, Attention: John A.
Fore, Fax: (650) 493 6811.

 

In accordance with the requirements of the USA PATRIOT Act, the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company and the Guarantors, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

[Signature Page Follows]

 

26

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

MICRON TECHNOLOGY, INC.

 

 

 

 

 

 

 

By: :

 /s/ Ernest E. Maddock

 

 

Name:

Ernest E. Maddock

 

 

Title:

Chief Financial Officer and Vice President, Finance

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTOR

 

 

Micron Semiconductor Products,

 

 

Inc.,

 

 

 

 

 

By:

/s/ Don Whitt

 

 

Name:

Don Whitt

 

 

Title:

Vice President, Tax

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof

 

MORGAN STANLEY & CO. LLC

CITIGROUP GLOBAL MARKETS INC.

HSBC SECURITIES (USA) INC.

J.P. MORGAN SECURITIES LLC

 

Acting on behalf of themselves and the several Initial Purchasers named in
Schedule I hereto.

 

 

 

 

 

By:

MORGAN STANLEY & CO. LLC

 

 

 

 

 

 

 

By:

 /s/ Jonathon Rauen

 

 

Name:

Jonathon Rauen

 

 

Title:

Authorized Signatory

 

 

 

 

By:

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David Leland

 

 

Name:

David Leland

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

HSBC SECURITIES (USA) INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Luiz Lanfredi

 

 

Name:

Luiz Lanfredi

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

 

 

By:

/s/ Dan Alster

 

 

Name:

Dan Alster

 

 

Title:

Managing Director

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Initial Purchaser

 

Principal Amount of
Securities to be
Purchased

 

 

 

 

 

Morgan Stanley & Co. LLC

 

$

437,500,000.00

 

Citigroup Global Markets Inc.

 

100,000,000.00

 

HSBC Securities (USA) Inc.

 

100,000,000.00

 

J.P. Morgan Securities LLC

 

100,000,000.00

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

62,500,000.00

 

Credit Suisse Securities (USA) LLC

 

62,500,000.00

 

DBS Bank Ltd.

 

62,500,000.00

 

Wells Fargo Securities, LLC

 

62,500,000.00

 

ING Financial Markets LLC

 

43,750,000.00

 

Standard Chartered Bank

 

43,750,000.00

 

ANZ Securities, Inc.

 

37,500,000.00

 

BNP Paribas Securities Corp.

 

37,500,000.00

 

Credit Agricole Securities (USA) Inc.

 

37,500,000.00

 

Mitsubishi UFJ Securities (USA), Inc.

 

37,500,000.00

 

U.S. Bancorp Investments, Inc.

 

25,000,000.00

 

Total:

 

$

1,250,000,000.00

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Time of Sale Memorandum

 

1.                                      Preliminary Memorandum issued April 14,
2016

 

2.                                      Pricing Term Sheet issued April 14, 2016

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Jurisdictions of Qualification of Company

 

Delaware

Idaho

Virginia

 

III-1

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Guarantors

 

MICRON SEMICONDUCTOR PRODUCTS, INC.

 

IV-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF OPINION OF WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION,
OUTSIDE COUNSEL TO THE COMPANY]

 

1.                                   The Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has the corporate power and authority to own its properties and
to conduct its business as described in the Disclosure Package and the Final
Offering Memorandum.

 

2.                                   The Purchase Agreement has been duly
authorized, executed and delivered by the Company.

 

3.                                   The Securities are in the form contemplated
by the Indenture, the Securities have been duly authorized by the Company and
the Securities, when executed by the Company and the Subsidiary Guarantor, and
authenticated by the Trustee in accordance with the terms of the Indenture and
delivered against the purchase price therefor specified in the Purchase
Agreement in accordance with the terms of the Purchase Agreement (which facts we
have not determined by inspection of the Securities), will constitute valid and
legally binding obligations of the Company and the Subsidiary Guarantor and
enforceable against the Company and the Subsidiary Guarantor in accordance with
their terms; and the Securities are entitled to the benefits of the Indenture.

 

4.                                   Each of the Indenture and the Intercreditor
Agreement has been duly authorized, executed and delivered by the Company and
constitutes a valid and legally binding instrument, enforceable against the
Company and the Subsidiary Guarantor in accordance with its terms.

 

5.                                   The Security Agreement has been duly
authorized, executed and delivered by the Company and constitutes a valid and
legally binding instrument, enforceable against the Company and the Subsidiary
Guarantor in accordance with its terms.

 

6.                                   None of the execution, delivery and
performance of the Purchase Agreement, the Security Agreement, the Intercreditor
Agreement, the IP Security Agreements, or the Indenture, or the issuance and
sale of the Securities, or the consummation of any other of the transactions
contemplated

 

A-1

--------------------------------------------------------------------------------


 

thereby will conflict with, result in a breach or violation of any of the terms
or provisions of, or constitute a default under (A) the Certificate of
Incorporation or the Bylaws or (B) any statute, decree, regulation or order
known to us to be applicable to the Company of any Delaware court, governmental
authority or agency having jurisdiction over the Company or any of its
properties or assets, except such conflicts, breaches, violations or defaults in
clause (B) above as would not have a material adverse effect on the Company’s
ability to perform its obligations under the Operative Documents or to
consummate the transactions contemplated thereby.

 

7.                                   No consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities or the consummation
by the Company of the transactions contemplated by the Purchase Agreement, the
Security Agreement, the Intercreditor Agreement, the IP Security Agreements, or
the Indenture, except as contemplated by the Operative Documents and such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
and distribution of the Securities by the Initial Purchasers.

 

8.                                   Company is not and, after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof, will not be required to register as an “investment company,” as such
term is defined in the Investment Company Act.

 

9.                                   The Security Agreement is sufficient to
create a valid security interest in favor of the Securities Collateral Agent in
the collateral described therein to the extent a security interest in such
collateral may be created under Article 9 of the New York UCC.

 

10.                               If a financing statement in the form of the
Delaware Financing Statement is communicated to the Delaware Secretary of State
by an authorized method of communication and an amount equal to the applicable
filing fee is tendered to such filing office, such filing office will have an
obligation to accept such financing statement.  Upon acceptance of the Delaware
Financing Statement by such filing office, the security interest in the
collateral described

 

A-2

--------------------------------------------------------------------------------


 

in both the Delaware Financing Statement and the Security Agreement, and for
which perfection under Article 9 of the Delaware UCC may occur by the filing of
a UCC-1 financing statement with the Delaware Secretary of State, will be
perfected.

 

11.                               Upon the Credit Collateral Agent, as agent of
the Securities Collateral Agent under the Intercreditor Agreement, taking
possession of the certificated securities (as such term is defined in
Section 8-102(a)(4) of the New York UCC) identified on Schedule [·] to the
Security Agreement (collectively, the “Certificates”) in the State of New York,
the security interest in the Certificates will be perfected.

 

12.                               The statements set forth in the Disclosure
Package and the Final Offering Memorandum under the caption “Description of
Notes,” insofar as they purport to constitute a summary of the terms of the
Securities, the Security Agreement, the IP Security Agreements and the
Intercreditor Agreement, fairly summarize such terms and documents in all
material respects.

 

13.                               The statements set forth in the Disclosure
Package and the Final Offering Memorandum under the caption “Material U.S.
Federal Income Tax Considerations,” insofar as they purport to summarize
provisions of the United States federal tax laws referred to therein, fairly
summarize such laws in all material respects.

 

14.                               No registration of the Securities under the
Act is required for the sale of the Securities by the Company and the Subsidiary
Guarantor to the Initial Purchasers pursuant to the Purchase Agreement or for
the initial resale of the Securities by the Initial Purchasers in the manner
contemplated by the Purchase Agreement, the Disclosure Package and the Final
Offering Memorandum, and it is not necessary to qualify the Indenture under the
Trust Indenture Act (it being understood that, in each case, no opinion is
expressed as to any subsequent resale of the Securities or the consequences
thereof).

 

--------------------------------------------------------------------------------

 

We have participated in conferences with certain officers and other
representatives of the Company, the Subsidiary Guarantor, the Initial
Purchasers, counsel for the Initial Purchasers and the independent certified
public accountants of the Company, at which conferences the contents of the
Disclosure Package, the Final Offering Memorandum and related matters were
reviewed and discussed and, although we do not assume any responsibility for the
accuracy, completeness

 

A-3

--------------------------------------------------------------------------------


 

or fairness of the information contained in the Disclosure Package or the Final
Offering Memorandum (other than as set forth in paragraphs 12 and 13 above), no
facts have come to our attention, in the course of such review and discussion,
that have caused us to believe that:

 

(i)            the Disclosure Package, as of [·] p.m. Pacific Time on [·], 2016,
and on the date hereof, contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading (other than the financial statements and related schedules and the
financial and statistical data based on or derived from such financial
statements or schedules, as to which we express no belief), or

 

(ii)           the Final Offering Memorandum, as of its date or as of the date
hereof, contained or contains an untrue statement of a material fact or omitted
or omits to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading (other than the financial statements and related schedules and the
financial and statistical data based on or derived from such financial
statements or schedules, as to which we express no belief).

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF OPINION OF STOEL RIVES LLP, OUTSIDE COUNSEL TO THE GUARANTOR]

 

1.             Status.  Based solely on the Public Authority Documents, the
Company is a corporation, validly existing in the State and, to the extent
applicable, in good standing in the State.

 

2.             Power.  The Company has the corporate power to execute and
deliver each of the Company Transaction Documents and to enter into its
obligations thereunder.

 

3.             Authorization.  All corporate actions or approvals by the
Company, and its directors or shareholders, necessary to bind the Company under
each of the Company Transaction Documents have been taken or obtained.

 

4.             Execution and Delivery.  The Company has duly executed and
delivered each of the Company Transaction Documents.

 

5.             Perfection.  The Idaho Financing Statement is in a form
sufficient for filing with the ID SOS and, upon the due and proper filing of the
Idaho Financing Statement with the ID SOS, a security interest will be perfected
in favor of the [Securities Collateral Agent] in that portion of the Collateral
described in the Idaho Financing Statement in which a security interest may be
perfected under Article 9 of the ID UCC by the filing of a financing statement
with the ID SOS.

 

6.             No Violation of Law.  The execution and delivery by the Company
of, and performance by the Company of its payment obligations under, the Company
Transaction Documents, and the grant by the Company of security interests
pursuant to the Security Agreement and the IP Security Agreements, are neither
prohibited by applicable provisions of Law comprising statutes or regulations
duly enacted or promulgated by the State (“State Statutes or Regulations”) nor
subject the Company to a fine, penalty, or other similar sanctions, under any
State Statutes or Regulations.  Our opinions in this paragraph do not extend to
any action or conduct of the Company that a Company Transaction Document may
permit but does not require.

 

B-1

--------------------------------------------------------------------------------


 

7.             No Violation of Organizational Documents. The execution and
delivery by the Company of, and performance of its [payment] obligations under,
the Company Transaction Documents, and the grant by the Company of security
interests pursuant to the Security Agreement and the IP Security Agreements, do
not violate the Company Organizational Documents.  Our opinions in this
paragraph do not extend to any action or conduct of the Company that a Company
Transaction Document may permit but does not require.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION OF JOEL L. POPPEN, GENERAL COUNSEL OF THE COMPANY

 

1.             To the best of my knowledge, but without inquiring into the
dockets of any court, commissions, regulatory body, administrative agency or
other government body, and other than as set forth in the Disclosure Package and
Final Offering Memorandum, there are no legal or governmental proceedings
pending to which the Company or the Subsidiary Guarantor is a party or of which
any property or assets of the Company or the Subsidiary Guarantor is the
subject, which I believe individually or in the aggregate would be reasonably
expected to have a Material Adverse Effect.

 

2.             None of the execution, delivery and performance of the Purchase
Agreement, the Security Agreement, the Intercreditor Agreement, the Indenture,
or the IP Security Agreements or the issuance and sale of the Securities or the
consummation of any other of the transactions contemplated thereby will conflict
with, result in a breach or violation of any of the terms or provisions of, or
constitute a default under (A) any material indenture or other material
agreement or instrument to which the Company or its subsidiaries is a party or
bound, or (B) any statute, decree, regulation or order applicable to the Company
or the Subsidiary Guarantor of any U.S. Federal or Idaho court, governmental
authority or agency having jurisdiction over the Company or the Subsidiary
Guarantor or any of their respective properties or assets, except such
conflicts, breaches, violations or defaults as would not have a Material Adverse
Effect on the Company’s or the Subsidiary Guarantor’s ability to perform their
respective obligations under the Operative Documents or to consummate the
transactions contemplated thereby.

 

3.             Except as may be required by the Securities Act, and the
rules and regulations promulgated thereunder or “blue sky” laws of any state of
the United States, in connection with the sale of the Securities, no consent,
approval, authorization or order of, or filing or registration with, any U.S.
Federal or Idaho court or governmental agency or body is required for the
execution, delivery and performance of the Purchase Agreement, the Security
Agreement, the Intercreditor Agreement, the Indenture, and the IP Security
Agreements by the Company and the Subsidiary Guarantor, the issuance of the
Securities, and the consummation of the transactions contemplated thereby.

 

C-1

--------------------------------------------------------------------------------